Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 1 of 17 PageID #: 1564




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------x
   TRAVCO INSURANCE COMPANY as
   subrogee of ERIC VICTOR,

                                      Plaintiff,
                                                                          MEMORANDUM AND ORDER
                    -against-                                               16-CV-1064 (RRM) (RER)

   SALLY DINERMAN and IRA DINERMAN,

                                       Defendants.
   ------------------------------------------------------------------x
   ROSLYNN R. MAUSKOPF, United States District Judge.

           On March 3, 2016, plaintiff Travco Insurance Company (“Travco”) commenced this

   diversity action in its capacity as subrogee of its insured, Eric Victor, seeking to recover for fire

   and water damage to Victor’s property allegedly caused by the negligence of his next-door

   neighbors, defendants Sally and Ira Dinerman (collectively, “the Dinermans”). Travco now

   moves for summary judgment with respect to liability only and the Dinermans, who are now

   proceeding pro se, have opposed that motion by filing a series of notes, four of which are

   notarized. For the reasons set forth below, Travco’s motion is denied.

                                                   BACKGROUND

           Unless otherwise indicated, the following facts are not in dispute. Defendant Sally

   Dinerman (“Mrs. Dinerman”) owned a residence at 1141 East 13th Street in Brooklyn, New York

   (“1141”), where she lived with her husband, defendant Ira Dinerman (“Mr. Dinerman”).

   (Complaint (Doc. No. 1) at ¶¶ 7–9; Answer (Doc. No. 5) at 4–5). 1 Mrs. Dinerman also owned a

   residential property at 1139 East 13th Street (“1139”), which was next door to 1141. (Complaint




   1
     Unless otherwise indicated, all page numbers relating to documents filed by defendants refer to numbers assigned
   to those pages by the Court’s Electronic Case Filing (“ECF”) system.
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 2 of 17 PageID #: 1565




   at ¶ 10; Answer at 5). 1139 was adjacent to and abutting 1137 East 13th Street (“1137”), and

   these two buildings shared a common wall. (Complaint at ¶¶ 11–12; Answer at 5).

           The Dinermans are “active participants” in the Orthodox Jewish faith. (Complaint at ¶

   43; Answer at 11). Sometime on Friday, March 14, 2014 – presumably prior to sundown, the

   start of the Jewish Sabbath – Mrs. Dinerman placed a tin plate (or “blech”) over the lit burners of

   a kitchen stove located in 1139. (Complaint at ¶ 25; Answer at 7). 2

           Sometime in the evening of March 14, 2014, a fire broke out in the kitchen of 1139,

   which spread to the adjoining houses on each side: 1141, which was then insured by Tower

   Insurance Company (“Tower”), and 1137, owned by Eric Victor and insured by plaintiff Travco.

   See Otsego Mut. Fire Ins. Co. v. Dinerman, No. 158600/2016, 2017 WL 1534392, at *1 (N.Y.

   Sup. Ct. Apr. 20, 2017). Travco paid Victor’s insurance claim and, on May 3, 2016, commenced

   this subrogation action in this Court against the Dinermans, seeking to recoup the $161,057.84

   which it had allegedly paid to Victor. Although 1139 was insured by Otsego Mutual Fire

   Insurance Company (“OMFIC”) at the time of the fire, Mrs. Dinerman was subsequently

   determined violated the “Misrepresentation, Concealment or Fraud” condition of that policy,

   rendering it void in its entirety and relieving OMFIC of its obligation to defend and indemnify

   the Dinermans in this action. See id. at *8.

           Travco’s complaint (Doc. No. 1) alleges three causes of action. The first cause of action

   alleges negligence on the part of Mrs. Dinerman, alleging that the practice of leaving stovetop

   burners lit throughout the Sabbath was inherently dangerous, and that she failed to exercise due


   2
    This practice is explained in a July 3, 2020, letter to the Court from an Orthodox Rabbi, Mendel Teitelbaum of
   Congregation Yeshuos Chaim – one of many submissions the Dinermans made in opposition to Travco’s motion.
   (Motion Papers (Doc. No. 124) at 204.) Orthodox Jews cannot cook during the Sabbath, so all meals are prepared
   prior to sundown on Friday. To keep the food warm, one can light “a small flame” before the Sabbath and cover it
   with a “special tin” or “blech” – a metal sheet which covers the stovetop burners. (Id.) The pots of prepared food
   are then placed on the blech, which serves as a hot plate of sorts. Although Rabbi Teitelbaum’s letter is not
   notarized, Travco does not dispute the existence of this practice or Rabbi Teitelbaum’s explanation of it.

                                                            2
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 3 of 17 PageID #: 1566




   care in various regards, including placing combustible materials too close to the stove, failing to

   shield the area around the stove with non-combustible material, failing to adequately observe or

   check on the stove while the flame remained on, and failing to extinguish the fire in its incipient

   stages. (Complaint at ¶ 29.) The second cause of action makes the same claims but against Mr.

   Dinerman. (Id. at ¶ 53.) The third cause of action alleges negligence on the part of both

   defendants under a res ipsa loquitur theory.

   The Instant Motion

          Travco now moves for summary judgment with respect to liability. In support of that

   motion, Travco has submitted an affirmation from its attorney, Jesse Prisco (the “Prisco

   Affirmation”), which attaches as exhibits the affidavits of Eric Victor and Keith C. Fairchild, a

   fire investigator, as well as an excerpt from a deposition of Mrs. Dinerman.

          The affidavit of Eric Victor (the “Victor Affidavit”) only serves to establish that Travco

   has standing to bring this subrogation action. Victor states that he is the owner of 1137 and that

   the premises were insured by Travco at the time of the fire. (Victor Aff. (Doc. No. 124 at 47–48)

   at ¶¶ 2, 4–5.) Accordingly, after 1137 sustained damage as a result of the fire, he submitted a

   claim to Travco. (Id. at ¶¶ 6, 8.) Travco then investigated and adjusted the claims, resulting in

   payments to repair 1137 and to clean, replace, or repair damaged contents. (Id. at ¶ 8.)

          The affidavit of Keith C. Fairchild (the “Fairchild Affidavit”) largely provides an expert

   opinion as to the origins of the fire, but also contains hearsay: Mrs. Dinerman’s statements to

   Fairchild regarding the events of March 14, 2016. According to Fairchild, he is a former Captain

   in the New York City Fire Department who, as of 2014, was employed by Mammone &

   Company (“Mammone”) as a fire investigator. (Fairchild Aff. (Doc. No. 124 at 50–52) at ¶¶ 1–

   2.) Mammone was retained by Travco to conduct a fire cause and origin inspection and analysis



                                                    3
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 4 of 17 PageID #: 1567




   relating to the fire at issue in this case. (Id. at ¶ 2.) To that end, Fairchild inspected 1139 on

   April 1, 2016, and interviewed Mrs. Dinerman, who was present during the inspection. (Id. at ¶

   4.)

            Fairchild’s inspection revealed that the fire originated in the first-floor kitchen of 1139.

   (Id. at ¶ 5.) A four-burner natural gas cooktop was located in the area of origin and Fairchild

   observed “fire and smoke patterns … at the base cabinet that housed the cooktop, to the north

   wall behind the cooktop stove and to the wall cabinet.” (Id. at ¶¶ 5–6.) 3 This indicated that the

   flames had originated from the burners of the cooktop and had first ignited a “painted Masonite

   wallboard mounted to wooden studs behind the cooktop.” (Id. at ¶¶ 8, 10.) The fire then “spread

   to the north wall behind the cooktop and to the wall cabinets above.” (Id. at ¶ 10.)

            According to Fairchild, Mrs. Dinerman stated that she had replaced the cooktop with a

   newer unit approximately two months prior to the fire. (Id. at ¶ 13.) At about 6:40 p.m. on the

   night of the fire, she placed tin sheets (a blech) across all four burners of the cooktop. (Id. at ¶

   14.) She then turned on all four burners, intending to keep them lit until 7:40 the next evening.

   (Id. at ¶¶ 14–15.) Mrs. Dinerman told Fairchild that she “had made a mistake when she turned

   on all four gas burners,” as she “normally … would only turn on two.” (Id. at ¶ 17.)

            After placing pots of water on top of the blech plates, Mrs. Dinerman left the cooktop

   unattended and went into the living room to talk to a visiting friend. (Id. at ¶ 15.) At some point

   thereafter, a smoke alarm sounded, prompting her to return to the kitchen. (Id. at ¶ 16.) There,

   she “witnessed flames at the wall behind the cooktop and along the upper wall cabinets.” (Id.)

   She turned off the burners and attempted to extinguish the fire with a pot of water. (Id.) That



   3
    The term “cooktop” is not synonymous with the terms “stove” or “range.” According to the Merriam-Webster
   Dictionary, a “cooktop” is the flat top of a range or stove or “a built-in cabinet-top cooking apparatus containing
   usually four heating units.”

                                                              4
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 5 of 17 PageID #: 1568




   effort was unsuccessful and the fire eventually spread throughout the kitchen, the building, and

   the adjoining structures: 1137 and 1141. (Id. at ¶ 10.)

           Based in part on the information obtained from Mrs. Dinerman, Fairchild opines, “within

   a reasonable degree of certainty,” that the cause of the fire “was an unattended cooktop stove

   with tin sheets atop igniting a painted Masonite wallboard located in close proximity.” (Id. at ¶

   19.) Fairchild states, again “within a reasonable degree of certainty,” that the fire would not

   have occurred had Mrs. Dinerman not turned on all four burners under the tin sheets and left the

   cooktop unattended. (Id. at ¶ 20.) In addition, Fairchild opines that the fire “likely would not

   have occurred” had the cooktop been placed further away from the painted Masonite wallboard.

   (Id.)

           The deposition of Mrs. Dinerman, which was taken in an action brought against the

   Dinermans by OMFIC, partially corroborates Fairchild’s account of what Mrs. Dinerman told

   him on April 1, 2016. Mrs. Dinerman testified that she was in the dining room with her friend,

   Cynthia Gordon, at the time the smoke alarm went off. (Deposition of Sally Dinerman (Doc. No.

   124 at 139–44) at 142, 144.) She promptly went into the kitchen, where she saw “a fire behind

   the cooktop about 30 inches” and a fire “on the ceiling above the cooktop.” (Id. at 143.) She

   turned off the gas, closed the kitchen door, and called 911. (Id. at 144.) However, the Dinerman

   Deposition does not contain an admission about turning on all four burners under the blech.

           Travco has not submitted a separate memorandum of law. Although the Prisco

   Affirmation contains a three-page section entitled “Law and Argument,” this section is largely

   conclusory. With respect to the negligence claims, it cites to Macy v. Truman, 70 N.Y.2d 918

   (1987), and Basso v. Miller, 40 N.Y.2d 233 (1976), for the proposition that “a landowner owes a

   duty to maintain his or her property in a reasonably safe condition in view of all circumstances,



                                                    5
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 6 of 17 PageID #: 1569




   including the likelihood of injury to others.” (Prisco Aff. (Doc. No. 124 at 2–10) at ¶ 54.)

   However, the Prisco Affirmation does not explicitly address the issue of whether, and under what

   circumstances, the Court is empowered to determine as a matter of law when this duty has been

   violated. Rather, it asserts that Mrs. Dinerman’s “negligence is clearly established” by evidence

   that she turned on all four burners, left them unattended, and placed the cooktop too close to the

   Masonite wallboard. (Id. at ¶¶ 51–53.) The Prisco Affirmation also asserts, without further

   elaboration, that “[i]t is clear that the proximate cause of the fire was [Mrs. Dinerman] turning on

   all four burners, placing a Blech plate atop them all and leaving the area unattended.” (Id. at ¶

   61.)

          Similarly, with respect to the res ipsa loquitur claim, the Prisco Affirmation does little

   more than assert that “the doctrine of res ipsa loquitur applies here.” (Id. at ¶ 61.) While it

   quotes the three criteria for res ipsa loquitur, (id. at ¶ 56), the Prisco Affirmation does not

   analyze them or explain how this case meets those criteria. In addition, although it cites to

   Morejon v. RAIS Construction Co., 7 N.Y.3d 203 (2006), the Prisco Affirmation does not

   acknowledge that this case – as discussed in detail below – holds that summary judgment is very

   rarely granted on a res ipsa loquitur theory.

          Neither of the defendants were represented by counsel by late June 2020, when they were

   served with Travco’s motion for summary judgment. Yet, the motion papers that Travco served

   on defendants included neither the “Notice To Pro Se Litigant Who Opposes a Motion For

   Summary Judgment” required by Local Civil Rule 56.2 of the Local Rules of the United States

   District Courts for the Southern and Eastern Districts of New York nor the Statement of Material

   Facts required by Local Civil Rule 56.1. In an electronic order dated June 23, 2020, the Court

   direct Travco to rectify these omissions by June 26, 2020, and to include proof of timely service



                                                      6
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 7 of 17 PageID #: 1570




   of these documents with the motion when it was ultimately filed. Travco’s motion papers

   contain proof that these two documents were served on June 24, 2020. (See Affidavit of Service

   (Doc. No. 124 at 157.))

   Defendants’ Responses

           In response to Travco’s motion, defendants timely filed approximately 200 pages of

   documents. 4 Most of these are barely legible handwritten notes signed by Mrs. Dinerman. Some

   are documents relating to this case or one of several other cases in which defendants have been

   litigants – such as Otsego’s state-court action to void the policy covering 1139 (Otsego Mut. Fire

   Ins. Co. v. Dinerman, New York County Index No. 158600/2016), and Mr. Dinerman’s short-

   lived action to reinstate Mrs. Dinerman on his union’s “legal plan” (Dinerman v. New York State

   United Teachers – NYSUT, E.D.N.Y. Docket No. 16-CV-1702 (CBA)(PK)) – which Mrs.

   Dinerman has annotated. Defendants have also submitted a two-page typewritten letter from Mr.

   Dinerman, which details his fear and concerns relating to this litigation, (Doc. No, 124 at 189–

   90; 268, 270), and one-page typewritten letters from three other individuals: Rabbi Mendel

   Teitelbaum, who explains the religious prohibition against cooking on the Sabbath and the use of

   a blech, (id. at 204); Slavie Mitnick, a neighbor of defendants who witnessed fire trucks arriving

   at the scene around 9:15 to 9:30 p.m., (id. at 203); and Rabbi Pinchus Wechter, who was at his

   house with Mr. Dinerman about 9:00 p.m., when Yaakov Mitnick alerted Mr. Dinerman that his

   house was on fire, (Id. at 234). However, although the “Notice to Pro Se Litigant Who Opposes

   a Motion for Summary Judgment” informed defendants that “[a]ny witness statements must be in




   4
     Defendants filed two documents – a letter from Mrs. Dinerman dated August 19, 2020, (Doc. No. 127), and a letter
   from Matthew P. Karelefsky, notarized November 27, 2020, (Doc. No. 129) – after the July 26, 2020, deadline for
   filing opposition papers. Since these documents, the first of which is largely incomprehensible and the second of
   which attests to the fact that Mrs. Dinerman was a good landlady, are untimely, the Court will not consider them.

                                                           7
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 8 of 17 PageID #: 1571




   the form of affidavits,” and that an affidavit is a “sworn statement of fact,” none of these

   documents – with the exception of four documents signed by Mrs. Dinerman – are notarized.

           The first of the notarized documents is an annotated copy of Fairchild’s Affidavit, (id. at

   208–10, 338–42), which contradicts Fairchild’s representations as to what Mrs. Dinerman told

   him. Specifically, Mrs. Dinerman repeatedly denies lighting all four burners, stating that she

   only lit the back two burners. (Id. at 209, 210, 340, 342.) She also denies leaving the fire

   unattended, saying she was “rite [sic] there.” (Id. at 209, 340.) In other respects, Mrs. Dinerman

   provides details that corroborate Fairchild’s account of what she said. Notably, she clarifies that

   she replaced the cooktop on February 2, 2014, after being advised by National Grid to do so, and

   states that she only left one pot of water, and no food, on top of the blech. (Id.) In addition, Mrs.

   Dinerman states that the fire trucks arrived at 8:05 p.m., just after she completed her 911 call.

   (Id. at 210, 342.)

           The second notarized document appears to be a Freedom of Information Law (“FOIL”)

   request dated June 25, 2020, and addressed to New York City, which requests confirmation that

   her 911 call was received at 8:00 p.m. (Id. at 211, 302.) It is unclear whether Mrs. Dinerman

   ever received the confirmation she requested. Although defendants’ submissions include a July

   2, 2020, letter from the New York Police Department’s Legal Bureau, that letter only

   acknowledges receiving a FOIL request on July 1, 2020, and states that the request would be

   adjudicated within 90 days. (Id. at 160, 251.) The motion papers in this case were filed on

   August 7, 2020 – within that 90-day period – so it is unclear whether the FOIL request was acted

   upon before this motion was filed.

           The third notarized document is a handwritten note addressed to the Court and dated June

   27, 2020. In it, Mrs. Dinerman states: “Please know it was 8 p.m. about when the fire happened.



                                                    8
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 9 of 17 PageID #: 1572




   I was there.” (Id. at 308.) Although this note appears to be signed by both Mrs. Dinerman and

   her friend, Cynthia Gordon, only Mrs. Dinerman’s signature is notarized. (Id.)

           The fourth notarized document is four-page document which repeats some of the

   statements contained in the first notarized document: namely, that Mrs. Dinerman only lit the

   back two burners, (id. at 310); that she did not leave the fire unattended, (id. at 312); that she

   replaced the cooktop after being advised by National Grid to do so, (id. at 312); and that she only

   left one pot of water, and no food, on top of the blech, (id. at 316). However, this account of the

   fire casts blame on Verona, the manufacturer of the cooktop, and Mohammed, the contractor

   who installed it. 5 With respect to Verona, Mrs. Dinerman states that the Verona 20 square inch

   cooktop had a “power burner” which generated a flame that was “too high” and could not be

   adjusted. (Id. at 310.) She characterizes this as a “manufacturer defect,” (id. at 314), and notes

   that Verona is “not making a 20" sq. cooktop anymore,” (id. at 312). She also states that

   “Verona didn’t make it clear power burner should be rite [sic] front.” (Id. at 314) As a result,

   Mohammed installed the cooktop “90° wrong,” so that the power burner was located in the back

   near the wall, and not in front. (Id. at 310). Mrs. Dinerman also implies that Mohammed

   installed the cooktop too close to the painted Masonite wallboard, stating: “No one noticed the

   wall at all or said anything,” (id. (emphasis in original)), and that “No one said [a] word about

   the wall,” (id. at 314 (emphasis in original)).

                                          STANDARD OF REVIEW

           Summary judgment is appropriate when the pleadings, depositions, interrogatories, and

   affidavits demonstrate that “there is no genuine dispute as to any material fact and the movant is


   5
     Although the fourth notarized document names the person who installed the cooktop as “Mohammed Remax,”
   other documents submitted by defendants include pictures of a van belonging to “AAA Remax Construction Co.”
   (Id. at 174-75.) Accordingly, it seems likely that the person who installed the cooktop was named Mohammed and
   employed by this company, and not someone named “Mohammed Remax.”

                                                          9
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 10 of 17 PageID #: 1573




   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,

   477 U.S. 317, 322 (1986). A fact is “material” if it may impact the “outcome of the suit under

   the governing law.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue of material fact exists “if the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Roe v.

   City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson, 477 U.S. at 248).

          In determining whether a genuine issue of material fact exists, the evidence of the non-

   movant “is to be believed,” and the Court must draw all “justifiable” or reasonable inferences in

   favor of the nonmoving party. Anderson, 477 U.S. at 255 (citation omitted); see also Rodriguez

   v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995) (“[T]he court is to draw all factual

   inferences in favor of the party against whom summary judgment is sought, viewing the factual

   assertions . . . in the light most favorable to the party opposing the motion.” (citations omitted)).

   “In ruling on a motion for summary judgment, the district court may rely on ‘any material that

   would be admissible or usable at trial.’” Major League Baseball Properties, Inc. v. Salvino, Inc.,

   542 F.3d 290, 309 (2d Cir. 2008) (quoting Azrielli v. Cohen Law Offices, 21 F.3d 512, 517 (2d

   Cir. 1994)).

          Once the moving party has demonstrated that there is no genuine issue as to any material

   fact and that it is entitled to judgment as a matter of law, “the nonmoving party must come

   forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

   Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks

   omitted) (citation omitted); see also Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)

   (collecting cases and stating that the nonmoving party “may not rely on conclusory allegations or

   unsubstantiated speculation”). In other words, the non-movant must offer “concrete evidence



                                                    10
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 11 of 17 PageID #: 1574




   from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

   Where an affidavit is used to support or oppose the motion, it “must be made on personal

   knowledge, set out facts that would be admissible in evidence, and show that the affiant ... is

   competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4); see Major league Baseball

   Props., Inc., 542 F.3d at 310.

          The same standards for summary judgment apply where, as here, the non-movant is

   proceeding pro se, although “the pro se litigant should be given special latitude in responding to

   a summary judgment motion.” Williams v. Savory, 87 F. Supp. 3d 437, 451 (S.D.N.Y. 2015)

   (quoting Knowles v. N.Y. City Dep’t of Corr., 904 F. Supp. 217, 220 (S.D.N.Y. 1995)); see also

   Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (“[S]pecial solicitude should be afforded

   pro se litigants generally, when confronted with motions for summary judgment.”).

                                              DISCUSSION

   The Negligence Claims

          “To establish a cause of action sounding in negligence, a plaintiff must establish the

   existence of a duty on defendant’s part to plaintiff, breach of the duty and damages.” Greenberg,

   Trager & Herbst, LLP v. HSBC Bank USA, 17 N.Y.3d 565, 576 (2011). In New York,

   “‘[e]vidence of negligence is not enough by itself to establish liability,’ for it also must be

   proved that the negligence was a proximate, or legal, cause of the event that produced the harm

   sustained by the plaintiff.” Hain v. Jamison, 28 N.Y.3d 524, 528 (2016) (quoting Sheehan v.

   City of New York, 40 N.Y.2d 496, 501 (1976)). A defendant’s negligence “qualifies as a

   proximate cause where it is a substantial cause of the events which produced the injury.”

   Ferreira v. City of Binghamton, 975 F.3d 255, 274 (2d Cir. 2020) (quoting Hain, 28 N.Y.3d at

   529–30).



                                                     11
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 12 of 17 PageID #: 1575




          As Travco correctly notes, “[u]nder New York law, a landowner has a duty to ‘act as a

   reasonable man in maintaining his property in a reasonably safe condition in view of all the

   circumstances, including the likelihood of injury to others, the seriousness of the injury, and the

   burden of avoiding the risk.’” Zamierowski v. Nat’l R.R. Passenger Corp., No. 05-CV-9309

   (WCC), 2008 WL 11517440, at *3 (S.D.N.Y. June 9, 2008) (quoting Basso v. Miller, 40 N.Y.2d

   233, 241 (1976)). But Travco does not acknowledge that the question of “what constitutes

   reasonable care under the circumstances ordinarily is … for the jury.” Akins v. Glens Falls City

   Sch. Dist., 53 N.Y.2d 325, 332 (1981); see also Lombard v. Booz-Allen & Hamilton, Inc., 280

   F.3d 209, 215–16 (2d Cir. 2002) (“Under New York law, … decisions as to a lack of reasonable

   care … are quintessential jury questions ….”) The New York Court of Appeals has made it clear

   this does not mean “that in every case involving a landowner’s liability in negligence the

   question whether reasonable care was exercised must be determined by the jury,” since the court

   must still “make the threshold determination as to whether the plaintiff, by introducing adequate

   evidence on each element, has made out a case sufficient in law to support a favorable jury

   verdict.” Akins, 53 N.Y.2d at 332. However, “the plaintiff will generally be entitled to summary

   judgment only in cases in which there is no conflict at all in the evidence, the defendant’s

   conduct fell far below any permissible standard of due care, and the plaintiff's conduct either was

   not really involved … or was clearly of exemplary prudence in the circumstances.” Ortiz v.

   Rosner, 817 F. Supp. 348, 351 (S.D.N.Y. 1993) (quoting Andre v. Pomeroy, 35 N.Y.2d 361, 365

   (1974)).

          Similarly, with respect to proximate causation, “[t]ypically, the question of whether a

   particular act of negligence is a substantial cause of the plaintiff’s injuries is one to be made by

   the factfinder, as such a determination turns upon questions of foreseeability and what is



                                                    12
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 13 of 17 PageID #: 1576




   foreseeable and what is normal may be the subject of varying inferences.” Hain, 28 N.Y.3d at

   529 (internal quotation marks and citations omitted). “[F]oreseeability and causation ... are

   issues generally and more suitably entrusted to fact finder adjudication ….” Lombard, 280 F.3d

   at 216 (quoting Palka v. Servicemaster Mgmt. Servs. Corp., 83 N.Y.2d 579, 585 (1994)). Thus,

   “[c]ourts exercise great caution when making proximate cause determinations as a matter of

   law.” Hidalgo v. Winding Rd. Leasing Corp., No. 12-CV-388 (RER), 2013 WL 1934073, at *3

   (E.D.N.Y. May 9, 2013) (citing Derdiarian v. Felix Contracting Corp., 51 N.Y.2d 308, 315

   (1980). “While it is appropriate to decide the question of legal cause as a matter of law where

   only one conclusion may be drawn from the established facts, where there is any doubt,

   confusion, or difficulty in deciding whether the issue ought to be decided as a matter of law, the

   better course is to leave the point for the jury to decide.” White v. Diaz, 49 A.D.3d 134, 139

   (N.Y. App. Div. 2008) (internal quotation marks and citation omitted).

           In this case, Travco has presented the Court with sufficient evidence to support a

   favorable jury verdict on the negligence claim against Mrs. Dinerman. 6 However, the Court

   cannot find that there is no conflict at all in the evidence or that Mrs. Dinerman’s conduct fell so

   far below any permissible standard of due care as to justify awarding summary judgment with

   respect to her liability. First, there is a genuine issue of material fact with respect to what Mrs.

   Dinerman did on the evening of March 14, 2014. According to Fairchild, Mrs. Dinerman

   admitted that, after placing blech plates across the burners of her cooktop, she lit all four burners

   and left the cooktop unattended. (Fairchild Aff. at ¶¶ 14–15.) This version of events is only

   partially corroborated by Mrs. Dinerman’s subsequent deposition, at which she testified that she

   was in the dining room with her friend, Cynthia Gordon, at the time the smoke alarm went off.


   6
    Since Mr. Dinerman has not cross-moved for summary judgment, the Court does not address the question of
   whether Travco has made out a case sufficient in law to support a favorable jury verdict against Mr. Dinerman.

                                                           13
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 14 of 17 PageID #: 1577




   (Deposition of Sally Dinerman at 142, 144.) Moreover, this version of events is expressly

   contradicted by Mrs. Dinerman’s notarized opposition papers, in which she repeatedly denies

   lighting all four burners, stating that she only lit the back two burners, (Motion Papers at 209,

   210, 340, 342), and denies leaving the fire unattended, saying she was “rite [sic] there.” (Id. at

   209, 340.)

          Second, it is unclear whether the action of lighting the back two burners fell below the

   permissible standard of due care. As Travco’s attorney implicitly acknowledges in his

   affirmation in support of Travco’s motion, the use of blech plates is a common practice in the

   Orthodox Jewish community. See Prisco Aff. at ¶¶ 47–50 (characterizing the use of a blech as

   “a known and dangerous fire hazard” and citing to three newspaper articles describing deadly

   fires attributable to the practice in 2005, 2010, and 2015.) Although the practice may have been

   linked to occasional house fires, this fact alone does not establish that the practice is negligent

   per se and cannot be done safely. Indeed, Fairchild opines that the fire would not have occurred

   had Mrs. Dinerman “not turned on all four burners under the tin sheets and left the cooktop

   unattended.” (Fairchild Aff. at ¶ 20.)

          While the Prisco Affirmation cites to an Appellate Division case, an Appellate Term

   case, and two state trial-court cases involving unattended fires, none of these hold that the act of

   leaving a lit burner under a blech unattended is negligent as a matter of law. To the contrary, one

   of the trial-court cases expressly acknowledges that the question of “[w]hether the defendant

   exercised reasonable care in these respects depends upon the circumstances of each particular

   case.” Auto. Ins. Co. of Hartford, Conn., v. Skogen, 171 Misc. 555, 556 (N.Y. Sup. Ct. 1939).

   And none of the four cases involved a blech or present circumstances resembling the facts in this

   case. The Appellate Division opinion – Rizzi v. Kensky, 260 A.D. 930 (N.Y. App. Div. 1940) –



                                                     14
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 15 of 17 PageID #: 1578




   merely affirmed a judgment without an opinion, so the facts of that case are unclear. The

   Appellate Term opinion – Rosenberg v. Zeitchik, 52 Misc. 153 (N.Y. Sup. Ct. App. Term 1906)

   – held that it was negligent for a plumber to leave a portable furnace, which had a hook on which

   a passerby’s clothes could – and did – catch, which contained a charcoal fire, and which had a

   dipper of molten lead on top, unguarded for several minutes in a barber shop. One of the trial

   court opinions – 107-109 E. 88th St. LLC v. Nowillo, 8 Misc. 3d 1015(A) (N.Y. Civ. Ct. 2005) –

   contains dictum stating that it is grossly negligent to leave a lit stove unattended, but involved

   the act of lighting and leaving a pilot light unattended when there was a pile of mail atop the

   stove. And Skogen – the other trial- court opinion – held that the defendant was not negligent in

   attempting to carry a burning pot of wax outside.

          The Court also cannot find, as a matter of law, that Mrs. Dinerman’s actions were a

   proximate cause of the fire. Fairchild opined that the fire “likely would not have occurred” had

   the cooktop been placed further away from the painted Masonite wallboard. (Fairchild Aff. at ¶

   20.) In her notarized opposition papers, Mrs. Dinerman implies that the cooktop was installed

   incorrectly not only because it was too close to the wallboard but also because the power burner

   was located in the back near the wall, and not in front, and could not be adequately regulated.

   (Motion Papers at 310, 314). In light of this evidence, a reasonable juror could find that the fire

   was caused solely by the improper installation. Accordingly, the Court declines to grant

   summary judgment in favor of Travco on the negligence claims.

   The Res Ipsa Loquitur Claim

          Travco also relies on the doctrine of res ipsa loquitur to establish liability. “Res ipsa

   loquitur is an often confused and often misused doctrine that enables a jury presented only with

   circumstantial evidence to infer negligence simply from the fact that an event happened.” St.



                                                    15
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 16 of 17 PageID #: 1579




   Paul Fire & Marine Ins. Co. v. City of New York, 907 F.2d 299, 302–03 (2d Cir. 1990). The

   New York Court of Appeals has characterized it as “nothing more than a brand of circumstantial

   evidence,” Morejon v. Rais Const. Co., 7 N.Y.3d 203, 211 (2006), which “allows but does not

   require the jury to infer that the defendant was negligent.” Id. at 209 (emphasis added).

   Accordingly, “res ipsa loquitur evidence does not ordinarily or automatically entitle the plaintiff

   to summary judgment … , even if the plaintiff's circumstantial evidence is unrefuted.” Id.

          In this case, it is not clear that res ipsa loquitur even applies. It is well established that

   “in order to justify a res ipsa loquitur theory, a plaintiff must demonstrate that ‘(1) the event was

   of a kind which ordinarily does not occur in the absence of someone’s negligence; (2) it was

   caused by an agency or instrumentality within the exclusive control of the defendant; and (3) it

   was not due to any voluntary action or contribution on the part of the plaintiff.’” Potthast v.

   Metro-North R.R. Co., 400 F.3d 143, 149 (2d Cir. 2005) (quoting Santa Maria v. Metro–North

   Commuter R.R., 81 F.3d 265, 272 (2d Cir. 1996)). With respect to the first criteria, the Court

   will take judicial notice of the fact that house fires can be caused by natural phenomena, such as

   lightning, or can be set intentionally. And even “[a]ccidental fires occur without negligence.”

   Warren & Arthur Smadbeck, Inc., v. Heling Contracting Corp., 50 F.2d 99, 101 (2d Cir. 1931).

   Accordingly, the mere “occurrence of the fire does not justify the inference of negligence.” Id.

          Even assuming Travco could establish the three criteria, it would not be entitled to

   summary judgment on this basis alone. Establishing these criteria only creates an inference of

   negligence, not a presumption of negligence. Morejon, 7 N.Y.3d at 209. The issue of whether

   that inference is so strong as to justify summary judgment is “properly approached by simply

   evaluating the circumstantial evidence.” Id. at 212. A “plaintiff should win summary judgment

   [only] … in the exceptional case in which no facts are left for determination.” Id. That occurs



                                                     16
Case 1:16-cv-01064-RRM-RER Document 130 Filed 03/29/21 Page 17 of 17 PageID #: 1580




   “only in the rarest of res ipsa loquitur cases,” where the “plaintiff’s circumstantial proof is so

   convincing and the defendant’s response so weak that the inference of defendant’s negligence is

   inescapable.” Id. at 209. Indeed, “[o]ver the last century, the Appellate Division has held barely

   more than a dozen times that a plaintiff is entitled to summary judgment or a directed verdict in

   res ipsa loquitur cases.” Id.

          This is not only of those cases in which the circumstantial evidence is particularly strong.

   As noted in above, there are genuine issues of material fact left to decide and Travco itself does

   not principally rely on circumstantial evidence. Rather, Travco relies on direct evidence: Mrs.

   Dinerman’s admissions to Fairchild that she mistakenly lit all four burners then left the cooktop

   unattended and Fairchild’s expert opinion that her negligent acts caused the fire. Accordingly,

   the Court declines to grant summary judgment on the res ipsa loquitur theory. The Court

   reserves for trial the question of whether a charge on the res ipsa loquitur theory is appropriate

   under the circumstance of this case, in which there is ample direct evidence of liability.

                                             CONCLUSION

          For the reasons set forth below, Travco’s motion for summary judgment is denied. This

   matter is recommitted to Magistrate Judge Reyes for pre-trial supervision, including settlement

   discussion and, if settlement is not possible, preparation of a joint pre-trial order. The Clerk of

   Court is respectfully directed to mail a copy of this memorandum and order to Mr. and Mrs.

   Dinerman and to note the mailing on the docket sheet.

                                                          SO ORDERED.

   Dated: Brooklyn, New York                              Roslynn R. Mauskopf
          March 29, 2021                                  _______________________________
                                                          ROSLYNN R. MAUSKOPF
                                                          United States District Judge




                                                     17
